



FIRST BANCSHARES, INC.




2004 STOCK OPTION PLAN




NON-QUALIFIED STOCK OPTION AGREEMENT







NQSO NO. _____




This Option is granted on ______________ __, 200X (the “Grant Date”), by First
Bancshares, Inc., a Missouri corporation (“Corporation”), to __________ (the
“Optionee”), in accordance with the following terms and conditions:




1.

Option Grant and Exercise Period.  The Corporation hereby grants to the Optionee
a Non-Qualified Option (“Option”) to purchase, pursuant to the First Bancshares,
Inc. 2004 Stock Option Plan, as the same may be amended from time to time (the
“Plan”), and upon the terms and conditions therein and hereinafter set forth, an
aggregate of _______ shares (the “Option Shares”) of the common stock of the
Corporation (“Share” or “Shares”) at the price of $______ per Share (the
“Exercise Price”).  A copy of the Plan, as currently in effect, is incorporated
herein by reference and is attached to this Award Agreement.




Except as provided in Sections 7 and 8 below, this Option shall be exercisable
only during the period (the “Exercise Period”) commencing on the dates set forth
in Section 2 below, and ending at 5:00 p.m., Mountain Grove, Missouri time, on
the date ten years after the Grant Date, such later time and date being
hereinafter referred to as the “Expiration Date,” subject to earlier expiration
in accordance with Section 5 in the event of a Termination of Service.




2.

Method of Exercise of This Option.  This Option may be exercised during the
Exercise Period, with respect to not more than the cumulative number of the
Option Shares set forth below on or after the dates indicated, by giving written
notice to the Corporation as hereinafter provided specifying the number of the
Option Shares to be purchased.




Cumulative Number of

Option Shares Exercisable




           Date           

     




The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 11 below.  The date of exercise is the date on which such
notice is received by the Corporation.  Such notice shall be accompanied by
payment in full of the Exercise Price for the Option Shares to be purchased upon
such exercise.  Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier’s check or certified check, payable to the
Corporation, or (ii) by delivering Shares  already owned by the Optionee having
a Market Value equal to the Exercise Price, or (iii) a combination of cash and
such Shares.  Promptly after such payment, subject to Section 3 below, the
Corporation shall issue and deliver to the Optionee or other person exercising
this Option a certificate or certificates representing the Option Shares so
purchased, registered in the name of the Optionee (or such other person), or,
upon request, in the name of the Optionee (or








NQSO-








such other person) and in the name of another in such form of joint ownership as
requested by the Optionee (or such other person) pursuant to applicable state
law.




3.

Delivery and Registration of the Option Shares.

The Corporation’s obligation to deliver the Option Shares hereunder shall, if
the Committee so requests, be conditioned upon the Optionee’s compliance with
the terms and provisions of Section 11 of the Plan.




4.

Nontransferability of This Option.  This Option may not be assigned, encumbered,
transferred, pledged or hypothecated except, (i) in the event of the death of
the Optionee, by will or the applicable laws of descent and distribution, (ii)
pursuant to a “domestic relations order,” as defined in Section 414(p)(1)(B) of
the Code, (iii) by gift to any member of the Optionee’s immediate family or to a
trust for the benefit of one or more of such immediate family members.  During
the lifetime of the Optionee, this Option shall be exercisable only by the
Optionee or a person acting with the legal authority of the Optionee unless it
has been transferred as permitted hereby, in which case it shall be exercisable
only by such transferee.  The provisions of this Option shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto, the successors
and assigns of the Corporation and any person acting with the legal authority of
the Optionee to whom this Option is transferred in accordance with this Section
4.




5.

Termination of Service or Death or Disability of the Optionee.  Except as
provided in this Section 5 and in Section 8 below, and notwithstanding any other
provision of this Option to the contrary, this Option shall be exercisable only
if the Optionee has not incurred a Termination of Service at the time of such
exercise.




If the Optionee incurs a Termination of Service for any reason excluding death,
Disability and Termination of Service for Cause, then the Optionee may, but only
within the period of one year immediately succeeding such Termination of Service
and in no event after the Expiration Date, exercise this Option to the extent
the Optionee was entitled to exercise this Option on the date of Termination of
Service.  If the Optionee incurs a Termination of Service for Cause, all rights
under this Option shall expire immediately upon the giving to the Optionee of
notice of such termination, except as provided in Section 8 below.




In the event of the death or Disability of the Optionee prior to the Optionee’s
Termination of Service or within three months thereafter, the Optionee or person
or persons to whom the Option has been transferred pursuant to Section 4 may,
but only to the extent the Optionee was entitled to exercise this Option on the
date of the Optionee’s death or Disability, exercise this Option at any time
within two years following the death or Disability of the Optionee, but in no
event after the Expiration Date.




Cause shall mean termination of the employment of the Optionee with either the
Corporation or any Affiliate, as the case may be, because of the Optionee’s
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties or
willful violation of any law, rule, or regulation (excluding violations which do
not have a material adverse affect on the Corporation or its Affiliates) or
final cease-and-desist order.  No act or failure to act by the Optionee shall be








NQSO-








considered willful unless the Optionee acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the Corporation.




Following the death of the Optionee, the Committee may, in its sole discretion,
as an alternative means of settlement of this Option, elect to pay to the person
to whom this Option is transferred pursuant to Section 4 the amount by which the
Market Value per Share on the date of exercise of this Option shall exceed the
Exercise Price for each of the Option Shares, multiplied by the number of the
Option Shares with respect to which this Option is properly exercised.  Any such
settlement of this Option shall be considered an exercise of this Option for all
purposes of this Option and of the Plan.




6.

Adjustments for Changes in Capitalization of the Corporation.  In the event of
any change in the outstanding Shares by reason of any recapitalization, stock
split, reverse stock split, stock dividend, reorganization, consolidation,
combination or exchange of shares, merger, or any other change in the corporate
structure of the Corporation or in the Shares, the number and class of the
Option Shares covered by this Option and the Exercise Price shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.  However, any repurchases by the Corporation of its Shares shall
have no affect on the number of Shares reserved for issuance under the Plan, or
Awards granted under the Plan.




7.

Effect of Merger or Other Reorganization.  In the event of any merger,
consolidation or combination of the Corporation with or into another corporation
(other than a merger, consolidation or combination in which the Corporation is
the continuing corporation and which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Optionee shall have the right
(subject to the provisions of the Plan and the limitations contained herein),
thereafter and during the Exercise Period, to receive upon exercise of this
Option an amount equal to the excess of the Market Value on the date of such
exercise of the securities, cash or other property, or combination thereof,
receivable upon such merger, consolidation or combination in respect of a Share
over the Exercise Price, multiplied by the number of the Option Shares with
respect to which this Option shall have been exercised.  Such amount may be
payable fully in cash, fully in one or more of the kind or kinds of property
payable in such merger, consolidation or combination, or partly in cash and
partly in one or more of such kind or kinds of property, all in the discretion
of the Committee.




8.

Effect of Change in Control.  If a tender offer or exchange offer for Shares
(other than such an offer by the Corporation) is commenced, or if a change in
control as defined in the Plan shall occur, all Options theretofore granted and
not fully exercisable shall become exercisable in full upon the happening of
such event.




9.

Stockholder Rights Not Granted by This Option.  The Optionee is not entitled by
virtue hereof to any rights of a stockholder of the Corporation or to notice of
meetings of stockholders or to notice of any other proceedings of the
Corporation.











NQSO-








10.

Withholding Tax.  Where the Optionee or another person is entitled to receive
the  Option Shares pursuant to the exercise of this Option, the Corporation
shall have the right to  require the Optionee or such other person to pay to the
Corporation the amount of any taxes which the Corporation or any of its
Affiliates is required to withhold with respect to the Option Shares, or in lieu
thereof, to retain, or sell without notice, a sufficient number of the Option
Shares to cover the amount required to be withheld, or, in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee’s compensation payable
by the Corporation to satisfy the Corporation’s tax withholding requirements.




11.

Notices.  All notices hereunder to the Corporation shall be delivered or mailed
to it addressed to the Corporate Secretary of First Bancshares, Inc., 142 East
First Street, Mountain Grove, Missouri 65711.  Any notices hereunder to the
Optionee shall be delivered personally or mailed to the Optionee’s address noted
below.  Such addresses for the service of notices may be changed at any time
provided written notice of the change is furnished in advance to the Corporation
or to the Optionee, as the case may be.




12.

Plan and Plan Interpretations as Controlling.

This Option and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling.
 Capitalized terms used herein which are not defined in this Award Agreement
shall have the meaning ascribed to such terms in the Plan.  All determinations
and interpretations made in the discretion of the Committee shall be final and
conclusive upon the Optionee or his legal representatives with regard to any
question arising hereunder or under the Plan.




13.

Optionee Service.  Nothing in this Option shall limit the right of the
Corporation or any of its Affiliates to terminate the Optionee’s service as a
director, advisory director, director emeritus or employee, or otherwise impose
upon the Corporation or any of its Affiliates any obligation to employ or accept
the services of the Optionee.




14.

Amendment.  The Committee may waive any conditions of or rights of the
Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee’s (or his legal representative’s) written consent and the Committee
may not change the Exercise Price unless pursuant to Section 6 hereof.




15.

Optionee Acceptance.  The Optionee shall signify his acceptance of the terms and
conditions of this Option by signing in the space provided below and returning a
signed copy hereof to the Corporation at the address set forth in Section 11
above.








NQSO-








IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the date first above written.




FIRST BANCSHARES, INC.










By:

_____________________________

Its:

______________________________







ACCEPTED:







____________________________________

(Signature)







____________________________________

(Street Address)







____________________________________

(City, State and Zip Code)








NQSO-


